Present — Peck, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ.; Dore and Callahan, JJ., dissent in part and vote to deny leave to appeal in the following memorandum: The order of this court granting a temporary injunction to maintain the status quo before trial was not a final but an intermediate order, and was not based solely on an issue of law but in the discretion of this court on facts stated in the majority decision incorporated into the order of reversal which was not on the law alone but upon the facts and the law and therefore it is improper to certify the question which the majority of the court has certified (Civ. Prac. Act, § 589, subd. 3, pars, [a], [b]; Braunworth v. Braunworth, 285 N. Y. 151; Langan V. First Trust & Deposit Co., 296 N. Y. 60). Settle order on notice. [See 278 App. Div. 396.]